Citation Nr: 0214133	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  94-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for pulmonary tuberculosis 
(PTB), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from November 1959 to May 
1961.  This appeal originally arose from a June 1994 rating 
action that denied a compensable rating for PTB.  

By decision of January 1997, the Board of Veterans' Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development.

By rating action of August 1997, the RO increased the rating 
of the veteran's PTB from a noncompensable level to 10 
percent, effective May 1994; the matter of a rating in excess 
of 10 percent remains for appellate consideration.


REMAND

By letter of January 2002, the veteran requested a hearing 
before a "hearing officer" at the RO.  In the May 2002 
Supplemental Statement of the Case it was noted that 
information had been sent to the appellant, explaining the 
hearing options.  However, appellate review discloses that no 
such hearing has been held, and the record does not document 
any withdrawal of this pending hearing request.  As a result, 
this case is REMANDED to the RO for the following actions:

1. The RO should schedule, at the first 
convenient opportunity, a hearing for 
the veteran and any witnesses.

2. The RO should notify the veteran of 
the evidence that is necessary in 
order to substantiate her claim for a 
rating higher than 10 percent for PTB.  
She should be advised to provide the 
names, addresses and approximate dates 
of treatment for PTB not earlier 
specified, so that these records can 
be obtained.  She should also be 
notified as to which evidence VA will 
attempt to obtain and which evidence 
she is responsible for providing, in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations is fully 
complied with and satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

Thereafter, the RO should review the evidence and determine 
whether the claim may now be granted.  If not, the veteran 
and her representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


